DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, figs. 1 & 3-7, claims 1-15 and 17-20, in the reply filed on 8/11/22 is acknowledged.  The traversal is on the ground(s) that “Species A and Species B share the core elements (e.g., semiconductor chips, an underfill part, and first and second side-fill parts) in common., a significant portion of the patents classified in either one of the alleged species would naturally be found when searching the other one of the alleged species.”
This is not found persuasive because the different shapes for the first side-fill part and/or the different size of the chips requires employing different search strategies or search queries such that a search and/or examination burden for the patentably distinct species exists.
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/22

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 14 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
In claim 3, lines 2-3, there is insufficient antecedent basis for “the other portion”.

Regarding claim 14:
In claim 14, lines 4-5, there is insufficient antecedent basis for “the other portion”.

Regarding claim 20:
In claim 20, the following limitation is indefinite in view of Applicant’s figs. 1 and 3-7:
“wherein the second side-fill part is in contact with a portion of at least one of edges of an upper surface of each of the plurality of semiconductor chips, and 
the first side-fill part is in contact with the other portion of the at least one of the edges of the upper surface of each of the plurality of semiconductor chips.”

	First, it is not clear what is meant by at least one “of edges of an upper surface”.  Does the limitation mean the second-side fill part is in contact with an upper edge or an upper surface?  
	Second, the first side-fill part and the second side-fill part are all below the upper surface of the semiconductor chips in figs. 1 and 3-7.  The first side-fill part and the second side-fill part do not appear to extend above the upper surface to contact the upper surface of the semiconductor chips.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. JP 3836349 B2.

JP 3836349 B2 teaches:
11. A semiconductor package comprising (see fig. 20): 
	a base (1; see label in fig. 1); 
	at least three semiconductor chips (3; e.g. there are four chips in fig. 20; see label in fig. 1) on the base to face each other, the at least three semiconductor chips electrically connected to the base; 
	an underfill part (e.g. 17 directly below chips) between the at least three semiconductor chips and the base; 
	a first side-fill part (e.g. 17 between chips and forming interface with 18) extending upward from a lower end of side walls of the at least three semiconductor chips; and 
	a second side-fill part (18) between the side walls of the at least three semiconductor chips and extending from the first side-fill part to an upper end of the side walls of the at least three semiconductor chips, 
	wherein the second side-fill part (18) is in contact with each of the at least three semiconductor chips.  See JP 3836349 B2 at attached English machine translation at para. [0001] – [0164], figs. 1-41.

12. The semiconductor package of claim 11, wherein the base comprises a semiconductor chip or an interposer substrate (e.g. 1 is a wiring board at Abstract).

20. A semiconductor package comprising (see fig. 20): 
	an interposer substrate (1); 
	a plurality of semiconductor chips (3; e.g. there are four chips in fig. 20; see label in fig. 1) on the interposer substrate, each of the plurality of semiconductor chips comprising a lower surface facing the interposer substrate and an upper surface that is opposite to the lower surface; 
	a first side-fill part (e.g. 17 between chips and forming interface with 18) filling between side walls of the plurality of semiconductor chips and extending upward from a lower end of the side walls of the plurality of semiconductor chips; and 	
	a second side-fill part (18) between the side walls of the plurality of semiconductor chips and extending downward from an upper end of the side walls of the plurality of semiconductor chips, 	
	wherein the second side-fill part (18) is in contact with a portion of at least one of edges of an upper surface of each of the plurality of semiconductor chips (e.g. 18 is in contact with side edges and upper surface of chips; Also see the 35 USC 112 rejection above.), and 
	the first side-fill part is in contact with the other portion of the at least one of the edges of the upper surface of each of the plurality of semiconductor chips.  (e.g. 17 is in contact with side edges of chip and in contact with an upper surface of chips through intervening layer 18; Also see the 35 USC 112 rejection above.)  See JP 3836349 B2 at attached English machine translation at para. [0001] – [0164], figs. 1-41.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US Publication No. 2013/0200529 A1.

Regarding claim 1:
	One of ordinary skill in the art can arrive at the limitations of claim 1 by simply delineating or separating Lin’s integral underfill layer to a first side-fill part and a second side-fill part as annotated below.
	It would have been obvious to one having ordinary skill in the to separate Lin’s integral underfill layer to a first side-fill part and a second side-fill part, since constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, V. Making Portable, Integral, Separable, Adjustable or Continuous.

    PNG
    media_image1.png
    265
    802
    media_image1.png
    Greyscale

	Lin teaches:
1. A semiconductor package comprising (see fig. 5 annotated above and fig. 7A; also see fig. 8): 
	an interposer substrate (102, para. [0017], [0024]); 
	first to third semiconductor chips (e.g. plurality of chips 101) on the interposer substrate to face each other; 
	an underfill part (e.g. portion 114 under chips) between each of the first to third semiconductor chips and the interposer substrate; 
	a first side-fill part (e.g. portion 114 near the lower end of sidewalls) extending upward from a lower end of side walls of the first to third semiconductor chips; and 
	a second side-fill part (e.g. portion 114 near the upper end of the chips) between the side walls of the first to third semiconductor chips and extending from the first side-fill part to an upper end of the side walls of the first to third semiconductor chips, 
	wherein an upper surface of the first semiconductor chip (e.g. 104 top left in fig. 7A) comprises a first edge facing the second semiconductor chip (e.g. 104 top right in fig. 7A), a second edge facing the third semiconductor chip (e.g. 104 bottom in fig. 7A), and a first corner at which the first edge meets the second edge, 
	an upper surface of the second semiconductor chip (e.g. 104 top right in fig. 7A) comprises a third edge facing the first semiconductor chip e.g. 104 top left in fig. 7A), a fourth edge facing the third semiconductor chip (e.g. 104 bottom in fig. 7A), and a second corner at which the third edge meets the fourth edge, and 
	the second side-fill part (e.g. portion 114 near the upper end of the chips) extends from the first corner of the first semiconductor chip (e.g. 104 top left in fig. 7A) along each of the first edge and the second edge of the first semiconductor chip and extends from the second corner of the second semiconductor chip along each of the third edge and the fourth edge of the second semiconductor chip (e.g. In fig. 7A it can be seen that 114 wraps around the edges an corners of the chips 104.)  See Lin at para. [0001] – [0053], figs. 1-9.

2. The semiconductor package of claim 1, wherein the second side-fill part (e.g. portion 114 near the upper end of the chips) is in contact with a portion of the first edge and a portion of the second edge of the first semiconductor chip and a portion of the third edge and a portion of the fourth edge of the second semiconductor chip (e.g. In fig. 7A it can be seen that 114 wraps around the edges an corners of the chips 104.)  

3. The semiconductor package of claim 2, wherein the first side-fill part (e.g. portion 114 near the lower end of sidewalls) is in contact with the other portion of the first edge and the other portion of the second edge of the first semiconductor chip and the other portion of the third edge and the other portion of the fourth edge of the second semiconductor chip (e.g. In fig. 7A it can be seen that 114 wraps around the edges an corners of the chips 104.)  

4. The semiconductor package of claim 1, wherein the first semiconductor chip, the second semiconductor chip, and the third semiconductor chip are apart from each other at a distance of about 20 μm to about 200 μm (e.g. See para. [0024] disclosing 10-400 μm, which overlaps the range.)

Regarding claim 4:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

10. The semiconductor package of claim 1, wherein the interposer substrate (102) comprises: 
	a base layer including silicon (e.g. para. [0017[); 
	a redistribution structure (108) arranged on the base layer and comprising a conductive redistribution pattern; and 
	a through electrode (106) passing through the base layer and electrically connected to the conductive redistribution pattern (108), fig. 8.

Regarding claim 11:
	Lin teaches the limitations as applied to claim 1 above. 

12. The semiconductor package of claim 11, wherein the base comprises a semiconductor chip or an interposer substrate (e.g. 102 is an interposer at para. [0017], [0024])

Regarding claim 13:
	Lin teaches the limitations as applied to claim 1 above. 

Regarding claim 14:
	Lin teaches the limitations as applied to claims 2 and 3 above. 

Regarding claim 15:
	Lin teaches the limitations as applied to claims 1-3 above. 

Regarding claim 18:
	Lin further teaches a molding part (128 in fig. 8) on the base, the molding part molding the at least three semiconductor chips (104).
	Lin does not expressly teach the molding part (128) includes a same material as the second side-fill part.
	It would have been obvious to one having ordinary skill in the art to form the molding part to includes a same material as the second side-fill part, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

19. The semiconductor package of claim 18, wherein the molding part (128) covers upper surfaces of the at least three semiconductor chips (104) and is connected to the second side-fill part (e.g. portion 114 near the upper end of the chips).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 11 above, and further in view of Iwase et al., US Publication No. 2010/0181667 A1.

Regarding claim 17:
	Lin teaches all the limitations of claim 11 above, but does not expressly teach wherein upper surfaces of the at least three semiconductor chips are coplanar with an upper surface of the second side-fill part.
	In an analogous art, Iwase teaches (see figs. 1-2) wherein an upper surface of a semiconductor chip (13) is coplanar with an upper surface of the second side-fill part (12a).  See Iwase at para. [0071] – [0072].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lin with the teachings of Iwase to form “wherein upper surfaces of the at least three semiconductor chips are coplanar with an upper surface of the second side-fill part” because Iwase teaches when the fill part is formed flush with the upper surface of the semiconductor chip “…it becomes more easily achievable, after formation of the semiconductor chip mounted structure 1, to stack another semiconductor chip on top of the mounted structure.”  See Iwase at para. [0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 October 2022